a
                                            Case: 1:19-cv-04305 Document #: 2 Filed: 06/26/19 Page 1 of 1 PageID #:366
    ILND 44.(Rev.              09101   ll8)                                                    CIVIL COVER SHEET                                                                                                                                                     It
    ofinitiatingthecivildocketsheet. (Seeinstructionsonnertpsgeofthisform.)
    I. (a) PLAINTIFFS                                                                                                                          DEFENDANTS
         Keith Daubenspeck and Dwight Badger                                                                                                   KR Sridhar, William Kurtz, and Randy Furr


         (b)        County of Residence of First Listed                Plaintiff     Cook County, lllinois                                     County of Residence of First Listed Defendant                                              Santa Clara, California
                                                 (Except in U.S. plaintilf cues)                                                               (In U.S. plaintilf cases onlt)
                                                                                                                                               Note: In land condemnation cases, use the localion ofthe tract ofland involvecl


         (C) Attomeys (irm name, address, and telephone number)                                                                                 Attomeys        (ifkruown)

         Andrew J. Munro, Motor City Law, PLLC
         4892 Grand River Ave, PO Box 441847
         Detroit, Ml 48244 (313\442-7800

              BASIS OF JURISDICTION                              (check s4e box, ontt.)                                   III. CITIZENSHIP                       OF PRINCIPAL PARTIES                                            (For Diversitl, coses onty.)
                                                                                                                               (Check grye box, onlyJbrplaintiffand                 one boxJbr de;/bndant.1
                U.S.Govemurent                   ! 3      Federal Question                                                                                                   PTF              DEF                                                                   PTF              DEF
                   Plaintiff                                (U.5. Goternment not a partl)                                      Citizen ofThis State                           t I             --l t         Incorporated or Principal            Place               7 c             a   4
                                                                                                                                                                                                            ofBusiness in This State

         ]2     U.S.Govemmenr                    E    4   Diversity                                                            Citizen of Another State                       )2               a2           IncorporatedardPrincipalPlace                               lS           lS
                   Defendant                               (lndicate citizenship ofparties in ltem IIL)                                                                                                     ofBusiness in Another State

                                                                                                                               Citizen or Subject of a                        tr3              fl 3 ForeignNation                                                       !6           tr0
                                                                                                                                                C

    IV. NATURE OF SUIT                           (Check q2e box, ont;,.1
                       C[IN'llRA(-T                                                  Tr}PTS                                                                                                             ,trllAR{)R:1.,   lrr:l rlrr:,rl           (lllfililtrlilr.Yf.A,tl

    fl   I   lo Insurance                             PERSONAL   INJURY                       PERSONAL INJURY                       I   510 Molions to Vacate Sentence              D     710 Fair Labor Standards Act                     E    3T5FalseClaiorsAct
    fl   120 Marinc                              - 3loAirplane
                                                  -
                                                                                E             53oceneral                                530 General                                 D     720 Labor/Management           Relationi         E    376   QuiTam(31 USC 3729 (a))
    n    t   30 Milter Acr                          31 5 Airplane Product       E             36? Health Care/                      I   535 Death Penalty                           E     740 Railway Labor Acr                            E    400 State Reapportionolent
    fl   140 Negoiiable Instrurnent                       Liability                               Pharmacaurical                        Habeas Corpus:                              E     751 Family and Medical                           E    410 Antitrust
    fl   I   5o Recovery    ofoverpaynent           320 Assault, Libel & Slander                  Persoml lnjury                    I 540 Mandamus & Other                                       Leave Act                                 E    430 Banks and Banking
                & Enforcomcnt of Judgmcnt           330 Federal Employers'                        Product    Liability              I 550 civil Rishts                              [     790 Othcr Labor Litigation                       E    450 conmerca
    D l5l       Mcdicarc Acr                             Liability              E             368 Asbcstos Pcrsonal Injury          I ))) rnson Lond(lon                            D     791 Enployce Rgtircuont                          E    460 Deportation
    n    I   52 Rccovery ofDefaulted Studenr        340 Marine                                     Product    Liability             I 560 Civil Derainee-Conditions                              Income Security Act                       E    470 Racketeer Influenced snd
                                                 - 345 Marine Product Liability
    !
    E
                Loans (Excludes Vetcrans)
         153 Recovery of Veteran's Benefits
         160 Srockholders' Suils
                                                 -
                                                 -
                                                       350 Motor Vehicle
                                                       355 Motor vchicle                      *r*ao*,n,      **o*"lH
                                                                                                                               l"'C*"E                            D                                         Yf:Y:&WEfny,:
                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                      Compt Organizations
                                                                                                                                                                                                                                                480 Consumer Credil
                                                                                                                                                                                                                                                485 Telephone Consumer
    E    190    orher Contract                                    Liability
                                                             Product                     E    370 Other Fraud                                                                       U     820 Copytights                                                      ion Act (TCPA)
    E
    E
         195 Contracr Producr
         196 Franchise
                                    Liability
                                                 --
                                                       360 Other Personal lniury
                                                       362   Pwnal     Injury -
                                                                                         E
                                                                                         E
                                                                                              371 Truth in Lending
                                                                                              330 Other   Persnal
                                                                                                                               ,uN 26 2019rD                                        E
                                                                                                                                                                                    E
                                                                                                                                                                                         830 Patent
                                                                                                                                                                                          835 Patent                                       EI   850   securities/Comodities/
                                                                                                                                                                                                          -Abbroviated
                                                             Mediml Malpmctice                    Prooenv DarMce                                                                                 New Drug Application                                 Exchange      .
                                                                                         tr ft:               Oomaie T OMASG. BRUTON                                                                                                                                              ,-/
                                                                                                  Prooe.r,                                                                          E     840    Trademrk
                                                                                                  p,",r,.i   ri"ti6LERl        ,   U.S. DISTRICTCOURT                                                                                      tr   891 Agriaultural Acts
                                                                                                                                                                                                                                           tr   893 Envircnmental           Mattqs
                frn:r.I ,.PAr)PT:rlfif                 i.',.CMLTRIGHI'S,rl                                                                                                              ri!i1r!Sf,   lC!!:AlI;AE{                          tr   895 Freedom of       Infomtion Act
    EI 2lO      Land Cotrdenuarion                     440 Other Civil Rights            E    422 Appeal 28 USC 158                     625 Drug Relared       Seizure          IE 861 HIA (1395m                                          tr   896 Arbitration
                                                 --                                      E                                                                     USC 881           tr SoZ ato.t Lung (s2l)                                   tr
    [    220 Foreclosure                               441 Vo(ing                             423 Wilhdrawal 28 USC 157                       ofPropeny   2l
                                                                                                                                                                                |
                                                                                                                                                                                                                                                899 Administrative Procedurc
    f]   230    tent   Lease   & Ejectment             442 Eurployment                                                                  690   Olhcr                             lD 863 DIWC/D|WW (405(c))                                             Act/Review or Appeal of
                                                  '
    E    240    To(s to Land                           443 Housing/                                                                                                                                                                                             -ecision
    E    245 Ton Produat        Liability                    Acco nmrodat ions                                                                                                                                                                                    rnality    of
    E    290   All Orhor Real Proporry                 445 Amer. rvDisabilities -        E    462 Natualizatiotr
                                                                                                                                    1:19-cv-0(l05                                                                                                                 iles
                                                             Employ[1enl                          Application
                                                       446 Amer. rv/Disabilities -       D    463 Habeas Corpus - Alicn             Judge Charles p. Kocoras
                                                             Other                                Detaince (Prismcr Pcthion)
                                                       448 Education                     E    465 Other Inurigrarion                Magistrate Judge Sherla M Finnegan
                                                                                                  Actions



    V. ORIGIN (Check one box, onll'.)
    E 1 Original ! 2 Removedfiom                                       -l     3    Remanded from                    l-     4   Reinstated or                   --1 5     Transferred from                   T       6    Multidistrict                 8     Multidistrict
        Proceeding         State Court                                             Appellate Coun                              Reopened                                  Another District                                Litigation                          Litigation

    VI. CAUSE OF ACTION (Enter U.S. Civil Statute                                 under which you are filing and                   I. PRE\IIOUS BANKRUPTCY MATTERS (Fo. nature of suit 422 and 423, enter the
    write a briefstatement ofcause.)                                                                                               number and judge for any associated bankruptcy natter previously adjudicated by a judge ofthis Court
                                                                                                                                   a separate attachment if necessary.)
    15 USC Sec 78a-78pp, Fraud in the Sale of Securities
    VIII. REQUESTED IN          D Cnecf if this is a class action Under rule 23, Demand $                                                                                                              Check Yes only if demanded in complaint.
                 COMPLAINT:                                         F.R.CV.P.                                                                                                                          JuryDemand: E Yes E No
    IX. RELATED CASE(S)                           (See    instuctions)
        IF ANY                                                               Judge                                                                                           Case Number

    X. Is this a previously dismissed or remanded case?                                       E Yes E No If yes, Case #                                                Name of Judge
    Date                                                                     Signature of attorney of record
     6126119                                                                 /s/ Andrew J, Munro
